") " ' \   •J..-''"~

             AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of 1   c·1
                                                 UNITED STATES DISTRJCT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                  v.                                     (For Offenses Committed On or After November 1, 1987)


                                   Jonathan Noyola-Lazaro                                Case Number: 3:19-mj-22553

                                                                                         Michael J Messina
                                                                                         Defendant's Attorney


            REGISTRATION NO. 86062298                                                                           r------·-----,
            THE DEFENDANT:                                                                                                 FILED
             ~ pleaded guilty to count( s) 1 of Complaint
                                          ------'---------------+--+--+hfl<l-<Hif--,.,.,...._+-_
             D was found guilty to count(s)
                       after a plea of not guilty.                                                     CLERK us 01s-ri11 c 1 coy_~r
                                                                                                      He'11811'6w\lnf!1efffitisll(il/f,:ORNIA
                       Accordingly, the defendant is adjudged guilty of such count(s), which invol ..__ _ _ _,:__,                    DEPUTY
            Title & Section                    Nature of Offense                                                           Count Number(s)
            8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 1

               D The defendant has been found not guilty on count(s)
                                                                                      -------------------
              •        Count(s)
                                  - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                           '\/I'S\ TIME SERVED                        • ________ days
               ~   Assessment: $10 WAIVED lg] Fine: WAIVED
               lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               D Court recommends defendant be deported/removed with relative,~-------- charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Wednesday, June 26, 2019
                                                                                       Date oflmposition of Sentence


            Received            1.-%:zl,~
                             ----==------
                             DUSM                                                      IIJiLVaif:::ocK
                                                                                       UNITED STATES MAGISTRATE JUDGE



             Clerk's Office Copy                                                                                                    3:19-mj-22553
